15‐626 
        NYSA Series Trust, et al. v. Dessein, et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of November, two thousand 
        fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                      CHESTER J. STRAUB, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        NYSA SERIES TRUST, LEW RUMSMOKE,  
        LEAH GABELMAN,  TRUSTEE, 
        GABELMAN TRUST, GERALD E. FUESS, 
        RICHARD MARTIN, RICHARD B. ABBOTT, 
        TERI MARTIN,  CHRISTOPHER MORRIS,  
        JACOB HULLER,  SUSAN SCHWEITZER, 
        TRUSTEE, SCHWEITZER LIVING TRUST, 
        EDWIN L. OLMSTEAD, ALTON PROSSER, 
        MICHAEL CUDDY,  MICHAEL &  ELIZABETH 
        PFOHL,  ANDREW MERRITT, BRIAN 
        LETCHER,  WILLIAM PATTERSON,  TRUSTEE,  
        PATTERSON WAREHOUSE EMPLOYEE AND 
        PROFIT SHARING PLAN,  
 
                      Plaintiffs‐Appellants, 
 
           ‐v.‐                                         No. 15‐626 
 
PATRICK DESSEIN, BRETT GREENKY, 
M.D., SETH GREENKY, M.D.,  
GLENN AXELROD, M.D., RICHARD 
ESPOSITO, JOHN SACCO, M.D., 
 
                      Defendants‐Appellees, 
 
ESPSCO SYRACUSE, LLC, 
 
                      Defendant.1           
______________________  
 
FOR PLAINTIFFS‐APPELLANTS:                              JAY SHAPIRO (Patricia C. 
                                                        Foster, Patricia C. Foster, Esq. 
                                                        PLLC, Pittsford, NY, on the 
                                                        brief), White and Williams LLP, 
                                                        New York, NY. 
 
FOR DEFENDANTS‐APPELLEES                                 
PATRICK DESSEIN, BRETT GREENKY 
M.D., SETH GREENKY, M.D.,  
GLENN AXELROD, M.D.,  
RICHARD ESPOSITO:                                       DANIEL B. BERMAN (Janet 
                                                        D. Callahan, on the brief), 
                                                        Hancock Estabrook, LLP, 
                                                        Syracuse, NY. 
 

 

1 The Clerk of Court is respectfully directed to amend the official caption to conform to 
the above. 


                                            2
FOR DEFENDANT‐APPELLEE                                
JOHN SACCO, M.D.:                                   MATTHEW VAN RYN, 
                                                    Melvin & Melvin, PLLC, 
                                                    Syracuse, NY. 
                                      
        
       Appeal from the United States District Court for the Northern District of 
  New York (David N. Hurd, Judge). 
   
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the case is REMANDED for further 

proceedings pursuant to procedures set forth in United States v. Jacobson, 15 F.3d 

19, 21–22 (2d Cir. 1994).  

       Plaintiffs‐Appellants appeal from the dismissal of their claims against 

Defendants‐Appellees under Section 10(b) of the Securities Exchange Act of 1934 

(“Exchange Act”), 15 U.S.C. § 78j(b); Rule 10b‐5, 17 C.F.R. § 240.10b‐5; and state 

law.  The action arises out of Plaintiffs‐Appellants’ purchase of debt securities in 

a private placement offering (the “Offering”) made by Defendant ESPSCO 

Syracuse, LLC (“ESPSCO”) to “accredited investors,” as that term is defined in 

Rule 501(a) of Regulation D under the Securities Act, 17 C.F.R. § 230.501(a).  

Plaintiffs‐Appellants allege that the informational materials included with the 

Offering (the “Offering Materials”) contained material misrepresentations that 

fraudulently induced them into making this investment.  For the reasons that 



                                           3
follow, we lack jurisdiction to entertain the appeal in the present circumstances, 

and we remand for further proceedings. 

       With exceptions not pertinent here, see 28 U.S.C. §§ 1292(a) and (b), this 

Court has jurisdiction over appeals only from decisions of the United States 

district courts that are “final.”  28 U.S.C. § 1291.  A decision is “final” if it 

“conclusively determines the pending claims of all the parties to the litigation, 

leaving nothing for the court to do but execute its decision.”  Citizens Accord, Inc. 

v. Town of Rochester, N.Y., 235 F.3d 126, 128 (2d Cir. 2000).  “An order that . . . 

adjudicates the rights and liabilities of fewer than all of the remaining parties[] is 

not a final order unless the court directs the entry of a final judgment as to the 

dismissed claims or parties ‘upon an express determination that there is no just 

reason for delay.’”  Id. (quoting Fed. R. Civ. P. 54(b)). 

       In the present case, Plaintiffs‐Appellants’ complaint (“Complaint”) asserts 

claims not only against the individual defendants but also against defendant 

ESPSCO.  The individual defendants moved to dismiss the claims against them, 

and the District Court granted their motions.  There is no indication in the 

record, however, that such a motion was made by ESPSCO, and although the 

order of the District Court from which Plaintiffs‐Appellants appeal instructed the 




                                            4
clerk of court to “close” the case, none of the rulings of the District Court 

addressed ESPSCO.  At oral argument, Plaintiffs‐Appellants informed us that 

ESPSCO has not responded to the Complaint, but that no default has been 

entered; no further proceedings have been held on their claims against ESPSCO, 

and the claims against ESPSCO remain pending.  We note that the District Court 

has not entered an order pursuant to Rule 54(b) certifying its dismissal of the 

complaint against the individual defendants for entry of a partial final judgment 

so as to permit an immediate appeal of that decision; nor do we mean to suggest 

that the District Court should do so. 

      In general, with respect to civil cases there is a “‘historic federal policy 

against piecemeal appeals.’”  Curtiss‐Wright Corp. v. General Electric Co., 446 U.S. 

1, 8 (1980) (“Curtiss‐Wright”) (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 

427, 438 (1956) (“Sears Roebuck”)).  The exception provided by Rule 54(b) gives 

the district court authority to enter a final judgment as to fewer than all of the 

claims by or against a given party, or as to fewer than all of the parties in a multi‐

party litigation “only if the court expressly determines that there is no just reason 

for delay.”  Fed. R. Civ. P. 54(b).  This authority should “be exercised sparingly,” 

Harriscom Svenska AB v. Harris Corp., 947 F.2d 627, 629 (2d Cir. 1991) 




                                          5
(“Harriscom”), for the “district court must take into account” not only the equities 

involved but also “judicial administrative interests,” Curtiss‐Wright, 446 U.S. at 8. 

“[T]he standard against which a district court’s exercise of [its] discretion” in this 

regard “is to be judged is the ‘interest of sound judicial administration.’”  Id. at 10 

(quoting Sears Roebuck, 351 U.S. at 437). 

      In the present case, all of the defendants are alleged to have engaged in the 

challenged conduct, see, e.g., Complaint ¶¶ 83, 93–96, and the Complaint asserts 

all six of Plaintiffs‐Appellantsʹ causes of action against all of the defendants, see 

id. at pages 23–35.  If the District Court were to certify the dismissals of the 

claims against the individual defendants for immediate appeal and were 

thereafter to proceed to dismiss the Complaint against ESPSCO on the same 

grounds as it dismissed the claims against the individual defendants, the appeals 

with regard to this case would require the attention of two panels of this Court. 

      Ultimately, the decision whether or not to enter a Rule 54(b) certification is 

“left to the sound judicial discretion of the district court.  At the same time, . . . 

‘any abuse of that discretion remains reviewable by the Court of Appeals.’”  

Curtiss‐Wright, 446 U.S. at 10 (quoting Sears Roebuck, 351 U.S. at 437 (emphasis in 

Curtiss‐Wright)).  Thus, in order to facilitate meaningful appellate review, a 




                                             6
district court’s order for entry of a partial final judgment “must be accompanied 

by a reasoned, even if brief, explanation of its conclusion.”  O’Bert ex rel. Estate of 

O’Bert v. Vargo, 331 F.3d 29, 41 (2d Cir. 2003).  A statement by a district court only 

of its conclusion, in the language of the Rule, that “there is no just reason for 

delay,” unaccompanied by any explanation of the assessments that led to that 

conclusion, would be insufficiently explained.  See, e.g., Harriscom, 947 F.2d at 630 

(“Absent an explanation by the district court, we have no basis for conducting a 

meaningful review of the district courtʹs exercise of its discretion.”); National Bank 

of Washington v. Dolgov, 853 F.2d 57, 58–59 (2d Cir. 1988) (given a certification that 

only tracked the language of Rule 54(b), without an explanation, dismissing the 

appeal for lack of appellate jurisdiction); Arlinghaus v. Ritenour, 543 F.2d 461, 463–

64 (2d Cir. 1976) (same); Cullen v. Margiotta, 618 F.2d 226, 228 (2d Cir. 1980) 

(same); see also id. (a “unified” appeal “is particularly desirable where . . . the 

adjudicated and pending claims are closely related and stem from essentially the 

same factual allegations”). 

      In  the present case, rather than immediately dismissing the appeal for lack 

of a final judgment, as was done in some of the cases discussed above, we 

remand pursuant to the procedure set out in United States v. Jacobson, 15 F.3d 19, 




                                           7
21–22 (2d Cir. 1994), for the District Court either to complete the proceedings 

against ESPSCO before entry of a final judgment, or to enter an order certifying 

the dismissals of the claims against the individual defendants for immediate 

entry of a partial final judgment pursuant to Rule 54(b), supplementing the 

record with a reasoned, even if brief, explanation of its view as to why an 

immediate appeal of the dismissals of the claims against those defendants is 

appropriate. 

      The mandate shall issue forthwith.  On remand, if the District Court enters 

an order supplementing the record with a Rule 54(b) certification for the entry of 

a partial final judgment, any party may have the appeal reinstated by filing with 

the Clerk of this Court, within 30 days, a letter (attaching a copy of the relevant 

supplemental order) advising the Clerk that the appeal should be reinstated.  In 

that event, no new notice of appeal or additional filing fee will be required.  If on 

remand the District Court instead delays entry of final judgment until Plaintiffs‐

Appellants’ claims against ESPSCO have been adjudicated, any party to the 

present appeal may have the appeal reinstated either (a) by filing such a letter 

and attachment with the Clerk of this Court if no rulings other than those 

specified in the original notice of appeal are to be challenged, or (b) by filing a 




                                           8
notice of cross‐appeal or an amended notice of appeal if the aggrieved party 

seeks to challenge a ruling not listed in the original notice of appeal.  A filing fee 

will be required for any cross‐appeal.  In the interest of judicial economy, any 

reinstated appeal will be assigned to this panel. 

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             9